United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 23, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60487
                           Summary Calendar


ADRIATIK SERJANI,

                                           Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.

                         --------------------
                 Petition for Review of a Decision of
                   the Board of Immigration Appeals
                          BIA No. A79 047 976
                         --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Adriatik Serjani appeals from the decision of the Board of

Immigration Appeals (BIA) upholding the decision of the

immigration judge (IJ) denying his application for asylum,

withholding of removal, and relief under the Convention Against

Torture (CAT).    Serjani does not brief the BIA’s denial of relief

under the CAT.     Accordingly, Serjani has waived the claim.       See

Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 04-60487
                                  -2-

     Serjani argues that the BIA’s determination that he was not

entitled to asylum and to withholding of removal was not

supported by substantial evidence.    He relies on testimony that

he suffered a beating at the hands of a gang of Muslim youths in

1993.   Because Serjani has failed to show that the evidence is so

compelling that no reasonable factfinder could conclude against

the BIA’s determination that he is not entitled to asylum, we

must affirm that finding.    See Carbajal-Gonzalez v. INS, 78 F.3d

194, 197 (5th Cir. 1996).    As Serjani has not made the showing

required to obtain asylum, he has not met the more demanding

standard for withholding of removal.    See Efe v. Ashcroft, 293

F.3d 899, 903 (5th Cir. 2002).

     The Respondent’s motion for summary affirmance in lieu of

filing a brief, or, in the alternative, to reset the time for

filing a brief, is DENIED.

     PETITION DENIED; RESPONDENT’S MOTION DENIED.